Citation Nr: 1826355	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-34 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland 


THE ISSUE

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for obstructive sleep apnea.


ATTORNEY FOR THE BOARD

A. Sami, Associate Counsel


INTRODUCTION

The Veteran had active air service from September 1981 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.



FINDINGS OF FACT

1. In October 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim of entitlement to service connection for diabetes mellitus in writing.

2. Sleep apnea had its onset during the Veteran's active service.


CONCLUSION OF LAW

1. The criteria for withdrawal of the appeal of the claim of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C. §§ 7105(a), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2017).

2. The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for diabetes mellitus in the March 2011 rating decision.  In October 2014, the Veteran perfected an appeal of that issue.  In a subsequent October 2014 written statement, the Veteran expressed his desire to withdraw the appeal of the issue of entitlement to service connection for diabetes mellitus.  As the Veteran has withdrawn the substantive appeal of that issue, the Board does not have jurisdiction to decide that appeal.  Therefore, the appeal of that issue must be dismissed.  38 C.F.R. § 20.204 (2017).

Service Connection for Sleep Apnea

The Veteran asserts that he incurred has sleep apnea that had its onset while he was in active service.  Specifically, the Veteran has reported that he snored heavily while in service and was told by his wife that he would often stop breathing while sleeping.  He reported that he chalked the symptoms up to his snoring as he did not know what sleep apnea was at that time, or that he should have reported such symptoms to a medical care provider.  He reported that had he known what sleep apnea was while in active service, he certainly would have reported his symptoms to his medical care provider. 

Service treatment records (STRs) are silent for complaints of or treatment for sleep apnea while the Veteran was in active service.  However, as noted above, the Veteran has reported that he first experienced symptoms attributable to his later diagnosis of sleep apnea while he was in active service and that his symptoms have continued since that time.  The Board notes that the Veteran is competent to report when he first experienced symptoms of sleep apnea and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

A review of the post-service evidence of record shows that the Veteran was diagnosed with sleep apnea by sleep study in 2007.  He was provided a Continuous Positive Airway Pressure (CPAP) device for treatment.  

The Board acknowledges that there is no medical opinion of record linking the Veteran's current diagnosis of sleep apnea to his active service.  Additionally, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify symptoms which led to a diagnosis of sleep apnea, and his statements have been found credible.

In sum, the Veteran has competently reported that he first experienced symptoms associated with a later diagnosis of sleep apnea while in active service, and those statements have been found credible by the Board. Post-service medical evidence of record shows that the Veteran was diagnosed with sleep apnea in 2007, a mere two years following his retirement from active service.   

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for sleep apnea is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for sleep apnea is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is dismissed.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


